J   -S07036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA

                 v.


    RICKY DAVID HALLIDAY, JR.

                       Appellant              :   No. 426 MDA 2018

            Appeal from the Judgment of Sentence February 8, 2018
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0001384-2017

BEFORE:        OLSON, J., McLAUGHLIN, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                            FILED JULY 29, 2019

        This    matter returns to the Superior Court following         our      prior

memorandum, Commonwealth v. Halliday, 426 MDA 2018, 2019 WL
1926092 (Pa. Super. Apr. 29, 2019). In Halliday, we examined Ricky David

Halliday's claim that his sentence illegally requires him to register as   a   sexual

offender under Subchapter          H   of the Sexual Offender Registration and

Notification Act (SORNA).

        As set forth in the memorandum, Halliday alleged      that the trial court

sentenced him to comply with SORNA obligations.              After reviewing the

applicable principles, we concluded in relevant part:

        While a trial court has the obligation at sentencing to inform the
        person that he or she is subject to SORNA II requirements, the
        trial court cannot include that provision as part of sentencing
        because the General Assembly made clear that, by operation of
        law, for offenders convicted of the enumerated crimes, to register
        under SORNA as a civil collateral consequence of his or her crime.

      Retired Senior Judge assigned to the Superior Court.
J   -S07036-19



        Because those requirements are not part of his sentence, the trial
        court has no authority to impose compliance with SORNA in its
        sentencing order. However, nothing prevents the trial court from
        memorializing in the sentencing order that the requisite notice
        was given. In this case, notwithstanding the directory nature of
        the reference to the sentencing, the trial court, who is presumed
        to know its obligations under the law, may have been merely
        memorializing that it was informing Halliday of his SORNA II
        obligations. If that were so, we would affirm the trial court
        sentence in all respects. If, however, the trial court intended to
        impose SORNA requirements as part of its sentence, we would
        reverse that portion of the sentence.

Id. at *3-4 (footnotes omitted).       We retained jurisdiction and remanded for

the trial court to clarify what had occurred at the sentencing proceeding.

        On remand, the    trial court entered an order stating:       "Pursuant To

Opinion and Order of the Pennsylvania Superior Court (No. 426 MDA 2018)           -

The hearing on 2/8/18 - the court merely informed the defendant of his

registration requirements as    a   tier   2   registrant." Order, 6/27/19. Because

the trial judge did not sentence Halliday to comply with SORNA, and only

informed him of his statutory obligations, we affirm for the reasons expressed

in   Halliday.
        Judgment of sentence affirmed.

        Judge McLaughlin joins the memorandum.

        Judge Olson concurs in the result.




                                           -2
J   -S07036-19


Judgment Entered.




J    seph D. Seletyn,
Prothonotary
Date: 7/29/2019




                        -3